Citation Nr: 1543809	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-36 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed variously as major affective disorder/depressive disorder.

2.  Entitlement to service connection for a psychiatric disability other than depressive disorder, claimed as post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for a kidney condition, claimed as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for retinopathy, claimed as secondary to diabetes mellitus, type II.
 
6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to TDIU and service connection for a kidney condition, hypertension, retinopathy, and a psychiatric disability other than depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran has a current psychiatric disability, depressive disorder, which the result of active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability, diagnosed as depressive disorder, have been met.  38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In October 2013, a VA psychiatrist determined the Veteran does not meet the current Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria for a diagnosis of PTSD.  However, she confirmed a prior diagnosis for depressive disorder.  Thus, the first element of service connection has been established, as the Veteran has a current psychiatric disability.

In May 1994, the Veteran was examined by a psychiatrist in conjunction with a claim for Social Security Administration (SSA) disability benefits.  After examining the Veteran and reviewing his treatment records, the SSA examiner determined the Veteran's depressive disorder had its clinical onset during his active service, directly correlating it with his service in the Republic of Vietnam.  This opinion establishes the second and third elements of a claim for service connection.  

Ultimately, the record shows the Veteran has a current psychiatric disability, diagnosed as depressive disorder, which has been medically attributed to his active service.  Treatment records confirm he has continually experienced symptoms related to the disability since his separation from service.  Thus, service connection for a psychiatric disability, diagnosed as depressive disorder, is warranted.  

This decision constitutes a full grant of the benefit sought with respect to service connection for depressive disorder.  The issue of entitlement to service connection for a psychiatric disability other than depressive disorder is being remanded for the reasons outlined below.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating a claim for a psychiatric disability includes any condition reasonably encompassed by the claimant's symptomatology).  Thus, discussion of VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) regarding the Veteran's claim for a psychiatric disability is not warranted at this time.  


ORDER

Entitlement to service connection for a psychiatric disability, diagnosed as depressive disorder, is granted.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Here, the Veteran has claimed entitlement to service connection for a kidney condition, hypertension, and retinopathy as secondary to his service-connected diabetes mellitus.  In October 2013, a VA examiner indicated a disability benefits questionnaire (DBQ) was unnecessary for the claimed kidney condition because the Veteran's urinary microalbumin levels had been elevated since 2008, two years before the onset of diabetes.  The examiner also determined the Veteran had been diagnosed as having hypertension several years before the onset of diabetes.  Therefore, the examiner determined the Veteran's service-connected diabetes could not have caused hypertension or the claimed kidney condition.  While his opinion addressed causation for hypertension and the claimed kidney condition, the October 2013 examiner failed to specifically address whether the claimed conditions have been aggravated by the Veteran's diabetes.  As previously noted, an opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  Allen, supra.  

The October 2013 examiner referenced a January 2013 VA treatment note regarding a negative finding for retinopathy, but this treatment record has not been associated with the claims file, as the only post-2010 VA treatment record in the claims file is a three-page progress note from January 2012 referenced in the August 2014 supplemental statement of the case.  In contrast, the "problem list" incorporated in the October 2013 PTSD examination report includes a reference to hypertensive retinopathy in the Veteran's medical history.  Given this conflicting evidence regarding the contents of the Veteran's medical history, the Board finds additional development is necessary regarding the retinopathy claim.  See 38 C.F.R. §§ 3.159, 3.326.

The possibility that there may be outstanding VA treatment records also necessitates a remand of the Veteran's claim of entitlement to service connection for a psychiatric disability other than depressive disorder.  If the outstanding treatment records contain a prior PTSD diagnosis or a diagnosis for any other psychiatric disability, its significance must be addressed in a VA opinion.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); 38 C.F.R. § 4.125(b).

The Veteran's TDIU claim is also remanded, as it is inextricably intertwined with the issue of service connection for a kidney condition, hypertension, retinopathy and a psychiatric disability other than depressive disorder, as well as the initial rating of the now service-connected psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the disabilities at issue in this appeal and associate them with the claims file.

2.  If a finding of any psychiatric disability other than depressive disorder, to include PTSD, is contained in the records, schedule a new examination, preferably with an examiner who has not previously examined Veteran, to determine whether it is at least as likely as not that he has the currently diagnosed psychiatric disability as a result of disease or injury in active service.  

If the examiner finds that the Veteran does not have a previously diagnosed psychiatric disability, the examiner should provide an opinion as to whether the previously diagnosed condition is now in remission or whether the prior diagnosis was in error.

3.  Schedule the Veteran for new examinations regarding his claims of entitlement to service connection for a kidney condition, hypertension and retinopathy.  The claims file must be reviewed in conjunction with the examinations.

For each of the claimed disabilities, the assigned examiner must specifically address the following:

* Is there a current disability?

* If there is a current disability, is it at least as likely as not proximately due to the Veteran's service-connected disabilities, to include diabetes mellitus, type II?

* If there is a current disability which is not proximately due to the Veteran's service-connected disabilities, is it at least as likely as not that the current disability was aggravated by the Veteran's service-connected disabilities, to include diabetes mellitus type II?

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  The examiner must clearly indicate whether or not there has been any increase in any claimed existing nonservice-connected disability.

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

The examiner should provide reasons for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is missing evidence that would enable the examiner to provide the opinion.

4.  After completing the development action above and readjudicating the service connection claims, schedule the Veteran for an examination to determine whether it is at least as likely as not that his service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner must provide reasons for the opinion provided.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


